IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


KIM MURPHY AND DESIGNZ23,                  : No. 36 MAL 2022
                                           :
                   Petitioner              :
                                           : Petition for Allowance of Appeal
                                           : from the Order of the Superior Court
             v.                            :
                                           :
                                           :
JAY JALA, LLC AND MOTEL 6                  :
ALLENTOWN,                                 :
                                           :
                   Respondent              :


                                    ORDER



PER CURIAM

     AND NOW, this 26th day of July, 2022, the Petition for Allowance of Appeal is

DENIED.